Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 29, 2019

                                     No. 04-19-00466-CR

                                    Scott R. WHEELOCK,
                                           Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 198th Judicial District Court, Kerr County, Texas
                                  Trial Court No. B18291
                          Honorable Rex Emerson, Judge Presiding


                                        ORDER
        On July 9, 2019, we docketed appellant’s appeal. According to our electronic case
management system, appellant had retained trial counsel, but he appears to be proceeding in our
court pro se. On July 11, 2019, appellant filed a “Motion for Assistance,” and on July 19, 2019,
he filed an “Application for Pro Se Discretionary Review.” In his Application for Pro Se
Discretionary Review, appellant states that he filed his Motion for Assistance by mistake.
Accordingly, we DENY appellant’s Motion for Assistance as MOOT.

        On July 22, appellant filed a letter with our court requesting the deadline by which he
must file a brief and asking whether a handwritten-brief must be written on one side of the paper
only. Texas Rule of Appellate Procedure 38.6 establishes the deadline by which appellant must
file a brief. Texas Rule of Appellate Procedure 9.4(a) requires that appellant’s brief must be on
one side of the paper only.

       The clerk’s record and the court reporter’s record are currently due on August 26, 2019.




                                                    _________________________________
                                                    Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of July, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court